EXHIBIT SEPARATION AGREEMENT AND GENERAL RELEASE 1.PARTIES.This Separation Agreement and General Release (“Agreement and Release”), dated this1st day of August, 2008, is by and between PacificHealth Laboratories, Inc. (“PacificHealth”), a Delaware corporation which has its principal offices situated at 100 Matawan Road, Suite 420, Matawan, New Jersey 07747 and Dr. Robert Portman (“Portman”), a citizen of the State of New Jersey, residing at 247 Kemp Avenue, in the Borough of Fair Haven, New Jersey. 2.RECITALS. WHEREAS,PacificHealth offered
